                   Case 1:10-cr-01053-RMB Document 15 Filed 04/21/21 Page 1 of 1




     UNITED STATES DISTRICT COUR
     SOUTHERN DISTRICT OF NEW YOR
     ------------------------------------------------------------
     UNITED STATES OF AMERICA,
                                Government
                                                                                 10 CR. 1053 (RMB
                 -against
                                                                                 ORDE
     MIGUEL URENA-MERCEDES
                                Defendant
     -------------------------------------------------------------


                 In light of the continuing COVID-19 pandemic, the status conference scheduled for
     Wednesday, April 28, 2021 at 9:30 AM is being held telephonically pursuant to the CARES Act
     and applicable implementing court procedures
                 Participants, members of the public and the press can use the following dial-in
     information


                 USA Toll-Free Number: (877) 336-1829
                 Access Code: 6265989
                 Security Code: 1053


     Dated: April 21, 2021
            New York, NY




                                                                     __________________________________
                                                                           RICHARD M. BERMAN
                                                                                 U.S.D.J.
:

     -							

                            .

                             ,

                                  ,

                                   

                                       T

                                            K

                                                 .

                                                      X

                                                           X

                                                                          R

                                                                                    )

